PER CURIAM.
The order of disposition appealed is dated August 8, 2000, nunc pro tunc to September 12,1995 and recites that it is based upon facts included in an order of adjudicatory hearing entered September 12, 1995, a review of the court file and a transcript of a hearing held on September 12, 1995. The order also recites that because an attorney for the petitioners failed to submit an order of disposition after the 1995 hearing, an order was never entered.
Because of the procedural anomalies that allowed nearly five years to pass between the hearing and the order of disposition, the order was not based upon current facts. Circumstances have assuredly changed between 1995 and 2000 and a new dependency hearing to determine the current circumstances is required. See Ritter v. Dep’t of Children and Family Services, 700 So.2d 804 (Fla. 5th DCA 1997) (delay of 27 months in case resolving .question of dependence called for all orders to be vacated and a new evidentiary hearing to be conducted).
The order of disposition is vacated and this matter is remanded for a new dependency hearing.
ORDER VACATED; REMANDED.
HARRIS, PETERSON and SAWAYA, JJ., concur.